NO. 12-20-00164-CV

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

BARNEY DONALSON, JR.                            §      APPEAL FROM THE 294TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

CITY OF CANTON, TEXAS,
APPELLEE                                        §      VAN ZANDT COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Barney Donalson, Jr., acting pro se, filed a notice of appeal from a temporary injunction.
We dismiss as moot.


                                         BACKGROUND
       The City of Canton, Texas, sued New Beginnings Fellowship Church of Houston, Texas
and Barney Joe Donalson, Jr., individually and d/b/a Covenant Community of New Beginnings
Fellowship/Canton, alleging that Covenant Community’s use of a former nursing home property
as a residential complex violated city ordinances and regulations. The City sought a temporary
restraining order, temporary injunction, and permanent injunction, requested declaratory relief
and civil penalties, and sought attorney’s fees. The trial court signed a temporary injunction on
January 24, 2020. Donalson filed a notice of appeal on January 28.
       On May 18, the City filed an amended petition and added Chapman House Eustace, Inc.,
Dean Harber, Jami Lynn Harber, individually and d/b/a New Beginnings Fellowship Church of
Canton, Texas and d/b/a Arise Church of Canton, Kevin Chapman, Donna Bega, and the
Structure on the Real Property at 901 W. College Street, Canton, Texas, in rem, as defendants.
On July 1, the City filed a notice of nonsuit, without prejudice, as to New Beginnings Fellowship
Church of Houston, Donalson, individually and d/b/a Covenant Community, Chapman and
Chapman House, Bega, and Jami Lynn Harber d/b/a New Beginnings Fellowship Church of
Canton. The notice stated that Dean Harber, Jami Lynn Harber, individually and, d/b/a Arise
Church of Canton, and the Structure remained as parties-defendants and agreed to a Stipulated
Permanent Injunction and Final Judgment to be entered in the case. The trial court signed an
order dismissing from the case, without prejudice, New Beginnings Fellowship Church of
Houston, Donalson, individually and d/b/a Covenant Community, Chapman and Chapman
House, Bega, and Jami Lynn Harber d/b/a New Beginnings Fellowship Church of Canton.
       On July 6, the trial court signed a stipulated permanent injunction and final judgment.
According to the judgment, Arise Church owns the College Street property and Jami Lynn
Harber owns Arise Church. Dean Harber is the owner’s representative with control over the
property. The judgment states that it supersedes the January 24 temporary injunction.
       On August 9, Donalson filed a motion with this Court, in which he sought a stay of the
temporary injunction pending resolution of the appeal. In response, the City argues that the
motion should be denied and the appeal dismissed as moot.


                                            DISMISSAL
       “[C]ourts have an obligation to take into account intervening events that may render a
lawsuit moot.”    Heckman v. Williamson Cty., 369 S.W.3d 137, 166–67 (Tex. 2012).                  A
justiciable controversy between the parties must exist at every stage of the legal proceedings,
including the appeal, or the case is moot. Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001). If
a controversy ceases to exist—"the issues presented are no longer ‘live’ or the parties lack a
legally cognizable interest in the outcome”—the case becomes moot.” Id. The same is true if an
appellate court’s judgment cannot have any practical legal effect upon a then existing
controversy. See Zipp v. Wuemling, 218 S.W.3d 71, 73 (Tex. 2007).
       For two reasons, we conclude this appeal is moot. First, the City’s nonsuit deprives this
Court of jurisdiction. At any time before the plaintiff has introduced all of its evidence other than
rebuttal evidence, the plaintiff may dismiss a case, or take a non-suit, which shall be entered in
the minutes. TEX. R. CIV. P. 162. A nonsuit is effective when filed and extinguishes a case or
controversy from the moment of filing or an oral motion made in open court. Univ. of Tex. Med.
Branch at Galveston v. Estate of Blackmon ex rel. Shultz, 195 S.W.3d 98, 100 (Tex. 2006) (per
curiam). Because the City filed a nonsuit with respect to Donalson, there is no longer a case or



                                                 2
controversy between Donalson and the City, which renders the appeal from the temporary
injunction moot. Nevertheless, Donalson argues that the appeal is not moot because he sought
affirmative relief in the form of sanctions before the City filed its nonsuit. A dismissal or nonsuit
shall not prejudice an adverse party’s right to be heard on a pending claim for affirmative relief
and shall have no effect on any motion for sanctions pending at the time of dismissal, as
determined by the court. TEX. R. CIV. P. 162. Here, Donalson’s motion for sanctions is no
longer pending because the trial court denied the motion on September 2. And even were it still
pending, although Rule 162 “permits motions for costs, attorney’s fees, and sanctions to remain
viable in the trial court, it does not forestall the nonsuit’s effect of rendering the merits of the
case moot.” Univ. of Tex. Med. Branch at Galveston, 195 S.W.3d at 101 (emphasis added).
Accordingly, Donalson’s motion for sanctions has no bearing on the mootness of this appeal.
        Second, if, on appeal from an order granting or denying a temporary injunction, the trial
court renders final judgment, the case on appeal becomes moot. Isuani v. Manske-Sheffield
Radiology Grp., P.A., 802 S.W.2d 235, 236 (Tex. 1991); see Taj v. Highlander Cmty. Servs. &
Inv., L.L.C., No. 05-19-00369-CV, 2019 WL 4033946, at *1 (Tex. App.—Dallas Aug. 27, 2019,
no pet.) (mem. op.). Accordingly, the trial court’s signing of a permanent injunction and final
judgment in this case renders the appeal of the temporary injunction moot. However, Donalson
argues that “the capable of repetition yet evading review exception” to the mootness doctrine
applies. 1 This exception applies only in rare circumstances. See Tex. A & M Univ.–Kingsville v.
Yarbrough, 347 S.W.3d 289, 290 (Tex. 2011). To invoke the exception, a party must prove that:
(1) the challenged action was too short in duration to be litigated fully before the action ceased or
expired; and (2) a reasonable expectation exists that the same complaining party will be
subjected to the same action again. See id. Regarding the first requirement, Donalson cannot
show that the time between the challenged action is always so short as to evade review. See

        1
           Collateral consequences is another exception to the mootness doctrine. See In re Philadelphia Indem.
Ins. Co., No. 12-17-00117-CV, 2017 WL 3224886, at *2 (Tex. App.—Tyler July 31, 2017, orig. proceeding) (mem.
op.) (“collateral consequences” exception has been applied when prejudicial events occurred “whose effects
continued to stigmatize helpless or hated individuals long after the unconstitutional judgment had ceased to
operate”). Donalson mentions this exception but does not argue that it applies. Even had he argued its applicability,
we cannot conclude that any “consequences” stemming from the temporary injunction, which has been extinguished
by a permanent injunction to which Donalson is not a party, would demonstrate the type of concrete disadvantage to
which the exception generally applies. See id. at*3; see also Hatten v. Univ. Interscholastic League, No. 13-06-
00313-CV, 2007 WL 2811833, at *4 (Tex. App.–Corpus Christi Sept. 27, 2007, pet. denied) (mem. op.) (identifying
the types of cases to which exception applies and noting that the appellant's consequences were “minuscule when
compared to the stigmatizing consequences inherent in involuntary mental commitments, juvenile adjudications,
protective orders, and contempt orders[ ]”).


                                                         3
Coburn v. Moreland, 433 S.W.3d 809, 825 (Tex. App.—Austin 2014, no pet.). “[A]n issue does
not evade appellate review if appellate courts have addressed the issue on the merits.” Meeker v.
Tarrant Cty. Coll. Dist., 317 S.W.3d 754, 762 (Tex. App.–Fort Worth 2010, pet. denied). Not
only has the legislature authorized interlocutory appeals from temporary injunctions, but
appellate courts, including this Court, have addressed temporary injunctions on multiple
occasions. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) (West Supp. 2020); see also
Caniglio v. Woods, 593 S.W.3d 856 (Tex. App.—Texarkana 2019, no pet); Morrison v. Colbert,
No. 12-18-00206-CV, 2019 WL 968512 (Tex. App.—Tyler Feb. 28, 2019, no pet.) (mem. op.);
Cooper Valves, LLC v. ValvTechnologies, Inc., 531 S.W.3d 254 (Tex. App.—Houston [14th
Dist.] 2017, no pet.); Burkholder v. Wilkins, 504 S.W.3d 485 (Tex. App.—Corpus Christi 2016,
no pet.). Accordingly, “the capable of repetition yet evading review exception” does not apply to
this case. See Meeker, 317 S.W.3d at 762 (exception did not apply to challenge regarding
adequacy of public meeting-agenda notices where Texas courts had addressed adequacy of
public meeting-agenda notices on numerous occasions).


                                                  DISPOSITION
         For the reasons discussed above, we conclude that there is no longer a justiciable
controversy between Donalson and the City.                Therefore, we dismiss the appeal as moot. All
pending motions are likewise overruled as moot.
Opinion delivered October 21, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          4
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 21, 2020


                                         NO. 12-20-00164-CV


                                   BARNEY DONALSON, JR.
                                           Appellant
                                              V.
                                   CITY OF CANTON, TEXAS,
                                           Appellee


                                Appeal from the 294th District Court
                        of Van Zandt County, Texas (Tr.Ct.No. 19-00185)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed as moot; and that this decision be certified to
the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.